ON MOTION FOR REHEARING AND/OR APPLICATION FOR TRANSFER TO SUPREME COURT

PER CURIAM.
Shane C. Farris and R. Joel Farris, personal representatives of the Estate of L.T. Wall, filed a motion for rehearing directed to the nature of the payable on death (POD) account, the proceeds of which were paid to Pamela Cook (defendant). The personal representatives contend that the establishment of the POD account prior to decedent’s death established a life estate in decedent with a remainder interest in defendant; that, therefore, the personal representatives are entitled to recover certain federal estate taxes by reason of 26 U.S.C. §§ 2207B and 2036 that address transfers with retained life estates. They argue that the POD account was a transfer with retained life estate; that notwithstanding § 461.300,1 they are entitled to recover, on behalf of decedent’s estate, federal estate taxes they attribute to the value of the POD account.
This court does not find that a POD account is a transfer with retained life estate. A POD account creates no interest in a named payable-on-death des-ignee when the account is established. The person who establishes a POD account owns that account and has sole control over the account. § 369.186.1. As the owner of the account, he or she is “entitled to cancel, change, give away, or otherwise deal with the account as if no other person were named in the account.” Id. Whereas, the creation of a life estate divests the grantor of the remainder interest so established and vests that remainder in the grantee at the time the particular estate is created. Grimes v. Rush, 355 Mo. 573, 197 S.W.2d 310, 312 (1946). The remainder passes at the time the estate is created. Id. The personal representatives’ motion for rehearing or, alternatively, application to transfer is denied.

. References to statutes are to RSMo 2000 unless stated otherwise.